Citation Nr: 0721979	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fractured left finger with deformity of flexion contracture, 
currently evaluated as non compensably disabling disabling.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1968 to January 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran's left finger disability picture is not 
reflective of ankylosis or any symptoms analogous to the 
amputation of the little finger. 


CONCLUSION OF LAW

The criteria for a increased evaluation for the residuals of 
a fractured left finger with deformity of flexion 
contracture, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code (DC) 
5230 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

In the present appeal, the veteran seeks an increased rating 
for the residuals of a fractured left finger with deformity 
of flexion contracture.  In support of his claim, he contends 
that because of pain in the little finger, he is unable to 
use both hands which is necessary in his profession as a 
carpenter.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the present appeal, the veteran was assigned a non 
compensable rating under DC 5230 in a March 1972 rating 
decision.  Under DC 5230, the little finger is awarded a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand.  38 C.F.R. § 
4.71a, DC 5230 (2006) (emphasis added).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the evidence shows that the residuals of a 
fractured left finger with deformity of flexion contracture 
do not warrant an increased evaluation.  The Board notes that 
the February 2005 VA examiner noted that the veteran's left 
little finger proximal interphalangeal joint had no flexion 
contracture so he was unable to extend at the proximal 
interphalangeal joint.  The VA examiner also stated that the 
gap in inches between the tip of the left fifth finger and 
the thumb was 1/4 inch and pushing, pulling, and twisting 
activities are done with the right hand and the remaining 
fingers of the left hand, except the 5th digit.   However, as 
a non compensable evaluation is the maximum evaluation under 
DC 5230, an increased evaluation under DC 5230 is not 
available.

The Board has also considered if a higher evaluation is 
warranted under DC 5227 for ankylosis of individual digits.  
Though the February 2005 VA examiner noted that the veteran 
had extension lacking about 20 degrees and no flexion 
contracture, there is no evidence that the finger is 
ankylosed.  The Board notes that even if there was evidence 
of ankylosis, the only evaluation available under DC 5227 for 
the little finger is a non compensable evaluation.  Moreover, 
the veteran's residuals are not analogous to any symptoms 
proscribed in DC 5156.  38 C.F.R. § 4.71a, Diagnostic Code 
5156 (2006) (A 10 percent evaluation may be assigned for 
amputation of the little finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.).

The Board has also considered whether an evaluation is 
warranted under DC 5003.  Diagnostic Code 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5003.  For the purposes of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities are considered groups of minor joints, 
ratable on a parity with major joints.  See 38 C.F.R. § 
4.45(f).  In the present appeal, the evidence shows that only 
the little finger is affected and there is no indication that 
any other joints are involved.  Thus, a compensable rating 
under DC 5003 is also not warranted.

The Board has also considered whether factors including 
functional impairment and pain, as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45, would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  At the February 2005 VA 
examination, the veteran reported that the finger condition 
flares up in the morning when he experiences extreme pain., 
but he did not pain medications.  The VA examiner also noted 
that the veteran was limited in carpentry, as well as picking 
up and holding objects.  However, although the veteran 
complaints of pain and there is some limitation in 
functionality, the objective clinical findings do not reflect 
a degree of impairment which would allow for the assignment 
of additional disability as contemplated by Deluca.  VA 
treatment records, from 1999 to 2004, there is no mention of 
complaints or treatment for the little finger. Additionally, 
as previously noted, the veteran is receiving the maximum 
scheduler evaluation under DC 5230.  Because the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion, the assignment of a higher rating in 
this regard is not warranted.  Johnson v. Brown, 9 Vet. App. 
7 (1996).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  In this regard, the Board notes that the loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In this instance, the Board finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Although the 
veteran is stated that he is not as productive as he could 
be, there is no evidence that he is unemployed due to the 
left finger disability  Additionally, the evidence of record 
does not otherwise show that his disability has resulted in 
frequent hospitalizations or marked interference with 
employability.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against an increased 
rating.  Accordingly, a preponderance of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter in January 2005, which was sent prior to the 
March 2005 rating decision.  The letter advised the veteran 
of what was needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  There is no indication that the letters did not 
inform the veteran with all elements of the VCAA.  See 
Washington v. Nicholson, NO. 03-0773 (U.S. Vet. App. May 26, 
2007).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim. 
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but was not 
provided with notice of the type of evidence necessary to 
establish an effective date or disability rating.  As the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claim for an increased rating and no 
disability rating or effective date will be assigned, there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board further finds that the duty to assist has also been 
met.  The veteran was afforded a VA examination in February 
2005.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims. 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).







ORDER

An increased evaluation for the residuals of a fractured left 
finger with deformity of flexion contracture, currently 
evaluated as non compensably disabling, is denied.







____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


